Case 20-51079-tnw      Doc 101      Filed 06/08/21 Entered 06/08/21 16:18:29            Desc Main
                                   Document      Page 1 of 8



                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

IN RE:

TEW LP                                                                      CASE NO. 20-51079
                                                                                 CHAPTER 11
         DEBTOR IN POSSESSION


           MOTION FOR APPROVAL OF SETTLEMENT PURSUANT
     TO RULE 9019 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE


         Comes Tew LP (the “Debtor”), by counsel, and pursuant to Fed. R. Bankr. P. 9019

respectfully moves the Court for approval of a settlement with Skatteforvaltningen, the authority

of the Kingdom of Denmark charged with the assessment and collection of Danish taxes (“SKAT”)

(the “Motion”). A copy of the proposed settlement agreement (the “Settlement Agreement”) is

attached hereto as Exhibit A.

         This Motion is made pursuant to Federal Rule of Bankruptcy Procedure 9019 and is

based on the points and authorities listed herein, the pleadings, papers, and other records on

file with the clerk of the Court, judicial notice of which is hereby respectfully requested, and

any argument or evidence to be presented at the time of the hearing of the Motion.

                            JURISDICTION AND BACKGROUND

         A.    The Bankruptcy Case

         1.    On July 23, 2020 (the “Petition Date”), the Debtors filed with this Court a voluntary

petition [ECF No. 1] for relief under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C.

§§ 101, et seq. (the “Bankruptcy Code”).

         2.    This Court has jurisdiction over this Chapter 11 case under 28 U.S.C. §§ 157 and

1334. This matter constitutes a core proceeding under 28 U.S.C. § 157(b) (2)(A),(B) and (O).


                                                 1
Case 20-51079-tnw          Doc 101       Filed 06/08/21 Entered 06/08/21 16:18:29                     Desc Main
                                        Document      Page 2 of 8



        3.       Debtor is a Kentucky limited partnership which maintains its principal business

location in Woodford County, Kentucky. Accordingly, venue for the Debtor’s Chapter 11 case is

proper in this District under 28 U.S.C. § 1408 and 1409.

        4.       Charity Bird was appointed as Subchapter V Trustee on July 24, 2020 [ECF No.

11] and has continued to serve in that capacity.

        5.       On October 217, 2020, the Debtor filed its Subchapter V Small Business Plan of

Reorganization Under Chapter 11 of the United States Bankruptcy Code (the “Plan”) [ECF No.

46]. Numerous objections to confirmation of the Plan were lodged [ECF Nos. 54, 56, 58]. The

Court held preliminary confirmation hearings on December 2, 2020 and January 27, 2021 and a

continued hearing is currently scheduled for June 23, 2021.

        B.       The SKAT claims.

        6.       SKAT has filed an unsecured claim in the Debtors’ case: Claim No. 12 in the amount

of $2,425,000.00. The SKAT Claim arises from a lawsuit naming the Tew LP Retirement Plan as

a defendant. The SKAT lawsuit are currently consolidated (along with many others) as In re:

Customs and Tax Administration of the Kingdom of Denmark (Skatteforvaltningen) Tax Refund

Scheme Litigation, Case No. 18-md-02865 (LAK) in the United States District Court for the

Southern District of New York (the “MDL Suit”).

        7.       The Debtors Plan classifies the SKAT Claims as an Unsecured Claim in Class 7,

although the Plan preserves the right to object to any claim and the SKAT Claim was designated

as contingent and disputed in the Debtors’ schedules.

        8.       Although the costs of defending the MDL Suit on behalf of the Debtor have largely

been born by Bernard and Andrea Tew 1, resolution of the MDL Suit will enhance Mr. Tews’


1
  The individual Tews are also before this Court in Case No. 20-51078 and a similar motion has been filed
simultaneously in that case.


                                                         2
Case 20-51079-tnw        Doc 101       Filed 06/08/21 Entered 06/08/21 16:18:29               Desc Main
                                      Document      Page 3 of 8



ability to engage in securities trading, which is the primary method for funding the Plan. Resolution

of the MDL Suit should ultimately benefit all of the Debtors’ creditors.

       C.       The Proposed Settlement Agreement

       9.       The essential terms of the Settlement Agreement provide for SKAT to have an

allowed Class 7 unsecured claim under the Plan, or any subsequently filed Plan, in the amount of

the filed SKAT Claims. The specific terms of the Settlement Agreement should be reviewed, as

this description is intended only as a brief summary of the Settlement Agreement terms which

impacts the Debtor. To the extent any of the descriptions of the Settlement Agreement provided

herein are inconsistent with the terms of the Settlement Agreement, the terms of the Settlement

Agreement shall control.

                                           ARGUMENT

       A.       The Standard for Approval of Settlement Agreements

       10.      Compromise and settlement have long been an inherent component of the

bankruptcy process. Fed. R. Bankr. P. 9019 provides that, “[o]n motion by the trustee and after

notice and a hearing, the court may approve a compromise or settlement.” When reviewing a

proposed settlement, the Court must determine that it is: (1) “fair and equitable,” Protective Comm.

for Ind. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968); and (2)

in the best interests of the estate, In re Best Prods. Co., 168 B.R. 35, 50 (Bankr. S.D.N.Y. 1994).

Fed. R. Bankr. P. 9019(a) commits the approval or rejection of a settlement to the sound discretion

of the bankruptcy court. In re Michael, 183 B.R. 230, 232 (Bankr. D. Mont. 1995).

       11.      Two principles guide the determination of whether a proposed settlement is fair and

equitable.   First,   “‘[t]he   law   favors   compromise    and   not     litigation   for    its   own

sake…’” In re Fishell, 47 F.3d 1168, *2 (6th Cir. 1995) (unpublished table opinion) (quoting In




                                                  3
Case 20-51079-tnw        Doc 101      Filed 06/08/21 Entered 06/08/21 16:18:29               Desc Main
                                     Document      Page 4 of 8



re A & C Properties, 784 F.2d 1377, 1380-81 (9th Cir.), cert. denied, 479 U.S. 854 (1986)); see

also Best Prods., 168 B.R. at 50; Nellis v. Shungrue, 165 B.R. 115, 123 (S.D.N.Y. 1994)

(recognizing “the general rule that settlements are favored . . .”). Second, settlements should be

approved if, after a review of the appropriate factors in evaluating a compromise for fairness and

equity, the settlement falls above the lowest point on the continuum of reasonableness. See In re

W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983) (“[The] responsibility of the bankruptcy judge .

. . is not to decide the numerous questions of law and fact raised . . . but rather to canvass the issues

and see whether the settlement ‘fall[s] below the lowest point in the range of reasonableness.’”

(citation omitted)).

        12.     The factors to consider in evaluating fairness and equity of a proposed compromise

are: “‘(a) the probability of success in the litigation; (b) the difficulties, if any, to be encountered

in the matter of collection; (c) the complexity of the litigation involved, and the expense,

inconvenience and delay necessarily attending it; and (d) the paramount interest of the creditors

and a proper deference to their reasonable views in the premises.’” Fishell, 47 F.3d at *3 (6th Cir.

1995) (quoting A & C Properties, 784 F.2d at 1381).

        13.     The Debtor is not required to satisfy each of these factors as long as the factors

as a whole favor approving the settlement. In considering the factors, “a precise determination

of the likely outcome is not required, since an exact judicial determination of the values at issue

would defeat the purpose of compromising the claim.” In re Telesphere Comm’s, Inc., 179 B.R.

544, 553 (Bankr. N.D. Ill. 1994) (internal quotations omitted).

        B.      The Proposed Settlement Agreement Is Fair and Equitable

        14.     The Debtor respectfully submits that the proposed Settlement Agreement satisfies

each of the relevant factors. If the Debtor does not enter into the Settlement Agreement, or if it is




                                                   4
Case 20-51079-tnw        Doc 101    Filed 06/08/21 Entered 06/08/21 16:18:29            Desc Main
                                   Document      Page 5 of 8



not approved by this Court, the Debtor will not have access to the main source of funding its Plan

– revenue generated by Mr. and Mrs. Tew. In addition, the Debtor would incur significant

additional expenses to resolve the SKAT Claim, including litigating a formal claim objection and

an objection to confirmation of the Plan, along with the potential for one or more appeals.

Moreover, even if the Debtor was ultimately successful in defeating the SKAT Claim, the costs of

litigating it would reduce the ultimate recovery for unsecured creditors in this case. The Debtor

submits that its limited resources are better spent resolving the remaining issues in this case,

obtaining confirmation of its Plan and making distributions to creditors with allowed claims.

       15.     If approved, the Settlement Agreement will allow the Debtor to avoid the costs

associated with continuing to litigate the SKAT Claim, bring value to the estate through an

expected straightforward confirmation process, and resolve all claims, obligations, demands,

actions, causes of action and liabilities with respect to the SKAT Claim. Importantly, resolution of

the SKAT Claim is expected to simplify Mr. Tews’ ability to generate revenue from securities

trading as it is expected that Mr. Tew will now be able to communicate directly with any brokerage

assisting with trades.

       16.     The Settlement Agreement is fair in light of the current stage of the Debtors’ case,

the expense associated with litigating treatment of the SKAT Claim and confirmation of the Plan.

The terms of the Settlement Agreement fall within the reasonable range of likely outcomes of the

SKAT Claim, and will eliminate risks, costs, and delay associated with a formal objection and

objections to confirmation of the Plan.

       17.     In sum, the Settlement Agreement provides a meaningful benefit to the Debtor’s

creditors by avoiding the substantial costs, delays, and risks of litigating the allowance of the

SKAT Claim and confirmation of the Plan. The Settlement Agreement is the product of arms-




                                                 5
Case 20-51079-tnw        Doc 101    Filed 06/08/21 Entered 06/08/21 16:18:29          Desc Main
                                   Document      Page 6 of 8



length good faith bargaining.

       18.       Accordingly, the Debtor has concluded in the exercise of its reasonable business

judgment that the benefits to be gained by resolving these matters on the terms set forth in the

Settlement Agreement outweigh the time and expense that would necessarily be attendant with a

formal objection to the SKAT Claims and a contested confirmation hearing.

                                         CONCLUSION

         For the foregoing reasons, the Debtors Trustee respectfully requests that the Court

  approve the Settlement Agreement and provide such other and further relief as the Court deems

  appropriate.

                             NOTICE OF TELEPHONIC HEARING

         The Honorable Tracey N. Wise of the United States Bankruptcy Court for the Eastern

  District of Kentucky will hold a telephonic hearing on the foregoing Motion on June 23, 2021

  at 9:30 a.m., or as soon thereafter as counsel may be heard. Any person who desires to

  participate in the telephonic hearing should call (888) 363-4749 and use Access Code 6879731#.

  Please refer to https://www.kyeb.uscourts.gov/telephonic-hearing-instructions for telephonic

  call-in information.

                                              Respectfully submitted,

                                              DELCOTTO LAW GROUP PLLC

                                              /s/ Dean A. Langdon, Esq.
                                              KY Bar No. 40104
                                              200 North Upper Street
                                              Lexington, KY 40507
                                              Telephone: (859) 231-5800
                                              Facsimile: (859) 281-1179
                                              dlangdon@dlgfirm.com
                                              COUNSEL FOR DEBTORS




                                                 6
Case 20-51079-tnw             Doc 101        Filed 06/08/21 Entered 06/08/21 16:18:29   Desc Main
                                            Document      Page 7 of 8




                                          CERTIFICATE OF SERVICE

       In addition to the parties who are served with this Motion by the Court’s ECF System, the
undersigned certifies that it has been served upon all creditors on the attached service list in the
manner indicated, including by first-class U.S. Mail, postage prepaid, on June 8, 2021.


                                                    /s/ Dean A. Langdon, Esq.
                                                    COUNSEL FOR DEBTORS

/Pleadings/SKAT Rule 9019 Mot V2 20210608.docx




                                                       7
                                      Case 20-51079-tnw                      Doc 101                Filed 06/08/21 Entered 06/08/21 16:18:29                                              Desc Main
                                                                                                   Document      Page 8 of 8

Name                              Address1                            Address2                      Address3                       City             State   Zip
Ashford Stud                      P O Box 823                                                                                      Versailles       KY              40383
Ben Bealmear DVM                  P O Box 12215                                                                                    Lexington        KY      40581­2215
Buck Pond Farm                    Attn: Doug Arnold                   1055 Paynes Mill Rd                                          Versailles       KY              40383
Castle Park                       Attn: Noel Murphy                   1210 Stamping Ground Rd                                      Georgetown       KY              40324
Central Bank                      c/o Tyler Powell Esq.               250 W Main St, Ste 2800                                      Lexington        KY              40507   VIA ECF: tpowell@fbtlaw.com
Claiborne Farm                    P O Box 150                                                                                      Paris            KY              40362
Darley Stallions                  c/o George D. Smith, Esq.           300 W Vine St, Ste 2100                                      Lexington        KY              40507   VIA ECF: George D. Smith Esq ­ gsmithbr@skofirm.com
Dean Dorton                       Attn: Tena Adams                    250 W Main St #1400                                          Lexington        KY              40507   VIA EMAIL: tadams@deandorton.com
Equinox, Inc.                     c/o Douglas T. Logsdon              McBrayer PLLC                 201 E Main St, Ste 900         Lexington        KY              40507   VIA EMAIL: dlogsdon@mcbrayerfirm.com
Hagyard                           c/o: GLA Collection                 P O Box 588                                                  Greensburg       IN      47240­0588
Hall Transportation               Attn: Stacey Hall                   75 Country View Dr                                           Lebanon          KY              40033
Internal Revenue Service          P.O. Box 7346                                                                                    Philadelphia     PA      19101­7346      VIA ECF: Callie R. Owen, Esq. ­ Callie.R.Owen@usdoj.gov
KY Dept. of Revenue               Legal Branch ­ Bankruptcy Section   P. O. Box 5222                                               Frankfort        KY              40602
Larry Caudill                     1186 Keene South Elkhorn                                                                         Nicholasville    KY              40356
Madison Street, LLC               c/o Scott Rickman                   175 E Main St, Ste 200                                       Lexington        KY              40507   VIA ECF: Scott Rickman ­ str@mpmfirm.com
Paramount Sales                   275 Meijer Way                      Suite 101                                                    Lexington        KY              40503
Roberto Baca                      2358 Allen Dr.                                                                                   Lexington        KY              40505   Need New Address
Sallee Horse Vans, Inc.           P O Box 748021                                                                                   Cincinnati       OH      45274­8021
SKAT                              c/o Marc A. Weinstein, Esq.         Hughes Hubbard & Reed         One Battery Park Plaza         New York         NY      10004­1482      VIA ECF: redwards@bsg­law.com and sdavidson@bsg­law.com
Traditional Bank                  c/o Farrah W. Ingram, Esq.          PO Box 950                                                   Mount Sterling   KY              40353   VIA ECF: Farrah W. Ingram Esq. ­ fingram@whitepeckcarrington.com
WinStar Farm                      3001 Pisgah Pike                                                                                 Versailles       KY              40383
Branch Banking & Trust            PO Box 1847                         10­50­01­51                                                  Wilson           NC              27894VIA EMAIL: Bankruptcy@BBandT.com
Michael B. Cohen                  1020 W Monroe Street                                                                             Chicago          IL      60607­6060   VIA EMAIL: mbc312@aol.com
Craig Cohen                       779 Bobolink Road                                                                                Highland Park    IL              60035VIA EMAIL: Craigcohen517@gmail.com
Charity Bird                                                                                                                                                             VIA ECF: cbird@kaplanjohnsonlaw.com
LSC2020, LLC                      c/o Anthony Raluy, Esq.             Rendigs Fry Kiely & Dennis    500 W Jefferson St, Ste 1515   Louisville       KY             40202 VIA ECF: traluy@rendigs.com
Wilmington Savings Fund Society   c/o Millsap & Singer, LLC           612 Spirit Drive                                             St. Louis        MO             63005 VIA ECF: bkty@msfirm.com
